Citation Nr: 1129378	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  02-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Phoenix, Arizona, Regional Office (RO) dated in April 2000, of which the Veteran was notified in May 2000.  Subsequently, the claims file was transferred to the jurisdiction of the Lincoln, Nebraska, RO.  In January 2003, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was previously remanded in January 2004, August 2006, and September 2009.  

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim to reopen a previously denied claim for service connection for a specific bilateral foot condition, pes planus, is neither part of nor inextricably intertwined with the current claim.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; the two claims must be considered independently); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (where a prior claim for service connection has been denied, and a current claim contains a different diagnosis, a new decision on the merits is required).; Clemons v. Shinseki, 23 Vet. App. 1 (2009) (under Boggs, if there is a final decision diagnosing a claim based on a specific diagnosis, a new claim based on a different diagnosis is a separate claim).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

All issues listed on the title page of this decision, except the first, entitlement to service connection for a left foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed post-surgical residuals of left foot calcaneus fracture with short extensor muscle tear, metatarsal dislocation, and traumatic arthritis are unrelated to service, or to any service-connected disability, including right toe fracture residuals.  


CONCLUSION OF LAW

A left foot disability, specifically, post-surgical residuals of left foot calcaneus fracture with short extensor muscle tear, metatarsal dislocation and traumatic arthritis, was not incurred in or aggravated by service, or by service-connected disability, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the May 2000 rating decision on appeal was issued prior to the enactment of the VCAA.  Subsequently, the Veteran was provided with comprehensive notice in a letter dated in March 2008.  This letter advised the claimant of the information necessary to substantiate the claims for service connection, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of the service connection claims.  She was informed of the elements and evidence required to establish service connection on a secondary basis, including by aggravation.  She was provided with information regarding ratings and effective dates.  The claims were subsequently readjudicated, most recently in a February 2011 supplemental statement of the case.  The elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were also discussed during the January 2003 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, service treatment records have been obtained.  Identified post-service treatment records, consisting of VA and private treatment records, have been obtained.  A VA examination was conducted in February 2009; concerning the issue of service connection for a left foot disability, the included medical opinion described the disability in sufficient detail and was based on review of the entire record, and is sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, certain chronic diseases, including degenerative arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2009); see Allen v. Brown, 8 Vet. App. 374 (1995).

As discussed above, although a request to reopen a previously denied claim for service connection for bilateral pes planus has been raised by the record, such is a separate claim from the instant claim on appeal, and is not currently before the Board.  Therefore, the Board will attempt to avoid, when possible, the mention of findings medically attributed to bilateral pes planus contained in the record, so as not to influence any potential decision on that issue.  

Service treatment records show that in May 1974, the Veteran had multiple cryptic nails for which she desired permanent correction.  Concerning the left toenails, the edge of offending borders of nail were removed from the medial portion of the left great toe.  Subsequently, her toes were noted to be healing nicely in June 1974, and no further complaints or treatment for the left foot or toes was noted in the service treatment records, including on the December 1977 separation examination.  

After service, on a VA examination in May 1978, X-rays of the left foot were normal.  Treatment records are silent for left foot complaints, until June 1991, when X-rays of the both feet showed minimal hammertoe formation in both feet, involving the 4th and 5th digits, as well as minimal calcaneal spurs along the posterior surface of the calcaneus.  X-rays were otherwise unremarkable.  In September 1997, the Veteran underwent a bunionectomy in the right foot.  

A magnetic resonance imaging (MRI) scan of the left lower extremity in December 1998 was suggestive of the tenosynovitis flexor hallucis longus tendon.  Outpatient treatment records show that in April 1999, the Veteran complained of left foot pain since June 1997.  She had been found to have nerve damage and muscle tear to the foot.  Conservative treatment had failed and she was scheduled for extensor digitorum brevis (EDB) repair.  See 38 C.F.R. § 4.73, Diagnostic Code 5310 (2010). 

In April 1999, the Veteran underwent left foot surgery.  According to the operative report, she had an approximately 1-year history of a painful left foot.  She had been in a motor vehicle accident approximately a year earlier and now had pain.  Surgery disclosed that the EDB origin was not intact, and there were old fracture fragments around the area of the beak of the calcaneus.  No other abnormalities were noted.  She underwent open reduction and internal fixation of the fracture, and reattachment of the EDB.  The diagnosis was calcaneus fracture with EDB avulsion of the left foot.  

Records from a private physician, R. V. W., M.D., show that in May 1999, the Veteran was noted to be recovering from tendon surgery of the foot, which she had injured two years earlier.  

VA podiatry clinic records show that she was followed over the next several months after her surgery.  Physical therapy records dated in July 1999 show that she was 3 months status post surgery, and had begun weight-bearing in shoes for the past few days.

On a VA examination of the feet in March 2000, the Veteran had a left mild anterior spur on the first MTP joint, a posterior calcaneal spur, and a small metallic stud in the distal calcaneus of the left foot.  Subsequent X-rays continued to show these findings.  

At her Travel Board hearing in January 2003, the Veteran stated that she had been released from having to wear dress shoes in service for a time, and that she had been treated continuously after service at the VA.  Her testimony indicates, however, that she was referring to flat feet; as discussed above, this previously denied issue is not before the Board, and has been referred to the RO.  The Veteran stated that a private chiropractor had said that the left foot was related to the low back and right foot injuries, but the chiropractor's letters and records do not show any statement to that effect.  

On a VA examination in February 2006, it was reported as history that the Veteran had undergone left foot surgery in about 2000.  Reportedly, the onset had been in 1997, without injury.  She said surgery was to reattach a muscle.  She said her left foot currently hurt about once a week or so, worse if she does a lot of walking.  The examiner said that the Veteran said, twice, that she was not claiming service connection for the left foot due to any service-connected conditions.  The examiner did not express an opinion as to nexus.

VA podiatry clinic records dated in June 2008 show that the Veteran complained of pain on the ball and outside of her left foot.  There was tenderness to palpation of the left sinus tarsi, and the pertinent assessment was sinus tarsi syndrome.  

A VA examination was conducted in February 2009; the examiner stated that she had reviewed the claims files, including service treatment records, as well as the computerized medical record.  Concerning the Veteran's left foot, the Veteran reported an injury to her left foot in about 1992 when she was walking barefoot over a wood floor and felt a sudden pain in the lateral side of her left foot.  She did not have problems with the left foot until this incident.  She said she had surgery in about 1995 or 1996.  The examiner stated that the records showed that the left foot injury occurred in 1997, and that the surgery was done in 1999.  The Veteran said that since the surgery, she had noticed some occasional mild pain in that part of the left foot.  On examination, there was an indistinct healed incisional scar just below the lateral malleolus, and some mild chronic diffuse swelling over the lateral heel/base of the 5th metatarsal area.  There was no tenderness to palpation.  The pertinent diagnosis was injury to the left foot with subsequent surgery as described.  The examiner concluded that the records clearly showed that the left foot problems started with the injury in 1997, and, therefore, no left foot conditions due to military service or due to the right service-connected great toe injury were indentified.  

The Veteran was referred for a podiatry consult in December 2009, for left foot deformity.  The nails were noted to be clear and intact.  There was a bit of tenderness underlying the cuboid in the rearfoot.  X-rays revealed the base of the left 5th metatarsal to be underlying the cuboid bone.  The 5th metatarsal appeared to have moved proximally and medially under the cuboid.  Traumatic arthritis was noted.  The impression was metatarsal dislocation and traumatic arthritis.  It was noted to be a rather unusual dislocation.  In view of the passage of time since the injury and local soft tissue contracture, it might not be possible to relocate the metatarsal.  A surgical option was excision of the painful portion of the bone.  Later that month she was casted for custom molded shoes, due to a rather strange left foot deformity in that the left 5th metatarsal base was slid proximal underlying the cuboid bone.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.159(a)(2).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson at 1377.  

In this case, the weight of the evidence establishes that the Veteran's current chronic disorder involving the left foot only dates from a post-service injury in the 1990s.  She underwent surgery for this condition in 1999; records at that time, although not entirely consistent concerning the onset of symptoms, are agreed in relating the onset to within the two years preceding the surgery.  Subsequent histories likewise contain differing precipitating events, but do not report an onset earlier than 1992.  

Although the Veteran states that she has had left foot pain since service, these general statements have related to a bilateral foot condition, in particular, pes planus or "flatfootedness"; as noted above, a claim for service connection for this issue is not before the Board at this time.  In contrast, concerning her left foot, the medical records, as well as histories noted in the records, relate the onset of her disability to no earlier than the 1990s.  At various times, she has related the onset to a motor vehicle accident, walking barefoot on a wood floor, or to no specific incident.  Nevertheless, the symptoms began many years after service.  Further, there is no medical evidence of a connection between a specific left foot condition and the service-connected right toe fracture residuals, or to any other service-connected disability.  While the Veteran is competent to provide evidence of the timing of the various conditions, as well as observable symptoms, whether a service-connected right toe condition caused or aggravated a left foot condition requires medical evidence, but such has not been forthcoming.  Moreover, her assertions regarding the connection between a service-connected disability and a left foot disability have been vague.  Most recently, she has been shown to have an unusual left foot deformity involving the 5th metatarsal base, but this is a recent finding, and, whether or not it is related to the condition shown in 1999, there is no evidence indicating that it is related to service, including to service-connected disability.  

In sum, there is insufficient medical evidence relating the Veteran's current left foot post-surgical disability to service, or to service-connected disabilities, to support a grant in this case.  Her statements of continuity of symptomatology have been vague, and the more specific histories provided in connection with the surgery in 1999 relate the onset to the 1990s.  The evidence shows that the Veteran developed a left foot condition, diagnosed as a calcaneal beak fracture and short extensor muscle tear, in the 1990s, for which she underwent surgery in 1999.  Currently, she has metatarsal dislocation and traumatic arthritis.  None of these conditions were of service onset, nor is there any competent evidence that any such conditions were caused or aggravated by any service-connected disability, including a right foot disorder.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left foot disability, specifically, post-surgical residuals of left foot calcaneus fracture with short extensor muscle tear, metatarsal dislocation and traumatic arthritis, is denied.






REMAND

In a February 2003 statement, a private chiropractor stated that he believed that the Veteran's knee and hip conditions were related to service-connected low back and "ankle" conditions.  Although the RO has not addressed the matter of secondary service connection in connection with the service-connected low back condition, this must be considered as part of the current appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim; Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  The previous examinations have addressed only whether the right toe disability was causally implicated in the right hip and right knee conditions.  In view of this medical statement, indicating a connection to a service-connected disability, she must be provided a VA examination, with a nexus opinion, which includes a claims file review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the February 2009 VA examination, the examiner noted that the Veteran said she had been bumped in the right hip by a car when she was in high school, with subsequent bruising from the thigh to the knee.  About a year later, she had had surgery to remove a deposit, which had healed, without any problems in service.  As noted by the examiner, no complaints or abnormal findings pertaining to the right hip were noted in service.  The examiner stated that there was no evidence that this condition was aggravated by military service.  It must be pointed out, however, that the Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Further, the burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Therefore, if a medical examiner finds that the pre-service history is significant to his or her opinion, the RO must ensure that the examiner employs the appropriate standard of certainty in the opinion. 

Concerning the issues of entitlement to service connection for arthritis and hypothyroidism, these issues were explicitly included in the Veteran's notice of disagreement received in May 2001.  However, these issues were omitted from subsequent development of the appeal, including the June 2002 statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case (SOC) has not been furnished, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter concerning the theory of service connection for right hip and right knee disabilities as secondary to the service-connected low back and right toe disorders.  The provisions of 38 C.F.R. § 3.310 should be referenced in this letter.

2.  Schedule the Veteran for a VA orthopedic examination to determine whether a right hip disability and/or a right knee disability at least as likely as not (i.e., there is at least a 50 percent probability):  (i) had its onset in service; or (ii) was caused or aggravated (made permanently worse) by the Veteran's service-connected low back and/or right toe disabilities.  (See February 2003 letter from W.E.B., D.C.)  

If, and only if, the examiner believes that the history that the Veteran sustained a right hip or thigh injury prior to service raises the question of pre-existence, the examiner must apply the appropriate standard of certainty in his or her opinion, i.e., that the condition was clearly and unmistakably present prior to service, and clearly and unmistakably did not increase in severity in service.  

The claims folder must be made available to the examiner for review in conjunction with the examination, and all opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Then, readjudicate the claims for service connection for a right hip disability and a right knee disability, to include as secondary to the service-connected low back and right toe disorders.  If either claim is denied, the Veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

4.  Furnish the Veteran and her representative with a statement of the case with regard to the issues of service connection for arthritis and a hypothyroid condition, denied in the April 2000 and May 2001 rating decisions, and included in the May 2001 notice of disagreement.  The Veteran and her representative should also be informed of her appeal rights and of the actions necessary to perfect an appeal on these issues.  These issues should only be returned to the Board if the appeal is perfected.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


